Title: From George Washington to Henry Knox, 11 December 1785
From: Washington, George
To: Knox, Henry



My dear Sir
Mount Vernon 11th Decr 1785.

Majr Farlie gave me the pleasure of receiving your letter of the 22d Instt, & thereby knowing that you, Mrs Knox & the family were all well.
It has always been my opinion you know, that our Affairs with respect to the Indians would never be in a good train whilst the British Garrisons remained on the American side of the territorial line—& that these Posts would not be evacuated by them, as long as any pretext could be found to with-hold them. They know the importance of these Posts too well to give them up soon, or quietly, their Trade with the Indians in a great measure depend upon the possession of them, knowing full well that all the assertions of our Commrs with respect to the Articles of Peace, & their obligation to surrender them, is no more than chaff before the wind when opposed by the scale of possession.
I am sorry the State Societies should hesitate to comply with the recommendation of the General meeting of the Cincinnati, holden at Phila. in 1784. I then thought, & have no cause since to change my opinion, that no thing short of what was then done would appease the clamours which were raised against this Institution. Some late attacks have been made upon it; amongst which a Pamphlet written by the Count de Mirabeau, a French Gentleman, has just made its appearance. It is come to my hands translated into English, but I have not had time yet to read it.
I am sorry you have undergone any chagreen on acct of the lime Stone. I have got through my Summers work without any disappointment therefrom; having had it in my power at all times, when wanted, to buy Shells. Nor would I wish to have any sent me now, unless by contract not to exceed One shilling and three pence at the Ships side at Alexandria, or opposite to my House; and this I do not expect, as Stone lime is oftener higher at the former place.
It is unnecessary to assure you of the pleasure I should feel at

seeing you at this place, whenever business or inclination may bring you to this State. Every good wish, in which Mrs Washington joins me, is offered to you, Mrs Knox and the Children—With every sentiment of friendship & regard, I am—My dear Sir Yr Affecte Hble Servt

Go: Washington

